 Case: 4:19-cv-00188-SNLJ Doc. #: 33 Filed: 04/15/19 Page: 1 of 3 PageID #: 335



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MICHAEL SEEFELDT, individually and on                  )
behalf of all others similarly situated,               )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       Case No. 4:19-cv-00188
                                                       )
ENTERTAINMENT CONSULTING                               )
INTERNATIONAL, LLC,                                    )
                                                       )
OUTFIELD BREW HOUSE, LLC d/b/a                         )
BUDWEISER BREW HOUSE,                                  )
                                                       )
               Defendants.                             )
                                                       )

                DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF
                 TIME TO FILE ITS SUGGESTIONS IN OPPOSITION TO
                  PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       Defendants Outfield Brew House, LLC d/b/a Budweiser Brew House (“Brew House”)

Entertainment Consulting International, LLC (“ECI”) (collectively “Defendants”), by and

through their undersigned counsel, hereby move the Court for an order granting them an

extension of time to file their Suggestions in Opposition to Plaintiff’s Motion for Class

Certification. In support of this motion, Defendants state as follows:

       1.      Defendants respectfully request the Court grant Defendants a thirty-day extension

to file their Suggestions in Opposition to Plaintiff’s Motion for Class Certification. Plaintiff

consents to the relief requested herein and, therefore, no prejudice will result to Plaintiff.

       2.      On April 11, 2019, Plaintiff filed his Motion for Class Certification and

Suggestions in Support (Dkt. 31 and 32). In his motion, Plaintiff requests the Court certify two




                                                   1
    Case: 4:19-cv-00188-SNLJ Doc. #: 33 Filed: 04/15/19 Page: 2 of 3 PageID #: 336



separate classes, appoint Plaintiff as class representative, and appoint his counsel as lead class

counsel.

         3.      Under Local Rule 7-4.01, Defendants’ Suggestions in Opposition to Plaintiff’s

certification motion are due on April 18, 2019.

         4.       Defendants now respectfully requests the Court grant this motion and enter an

order extending the deadline for it to file its Suggestions in Opposition to Plaintiff’s Motion for

Class Certification Motion until May 10, 2019. Defendants seek an extension so they may fully

respond to Plaintiff’s certification arguments, including seeking discovery on the issues.1

         5.      This Motion, pursuant to Federal Rule of Civil Procedure 6, is filed for good

cause and in good faith, and not to delay the prosecution of this case.

         Wherefore, Defendants Outfield Brew House, LLC d/b/a Budweiser Brew House and

Entertainment Consulting International, LLC respectfully request the Court enter an order setting

May 10, 2019 as the pleading deadline for Defendants to file their Suggestions in Opposition to

Plaintiff’s Motion for Class Certification.

                                                              Respectfully submitted,

                                                              /s/ Jacqueline M. Sexton
                                                              Jacqueline M. Sexton        #53262
                                                              Zach T. Bowles              #70531
                                                              FOLAND, WICKENS, ROPER
                                                              HOFER & CRAWFORD, P.C.
                                                              1200 Main St., Suite 2200
                                                              Kansas City, Missouri 64105
                                                              Telephone: (816) 427-7474
                                                              Facsimile: (816) 472-6262
                                                              jfoland@fwpclaw.com
                                                              jsexton@fwpclaw.com
                                                              zbowles@fwpclaw.com

                                                              and

1
 To date, the parties have not propounded or exchanged discovery. Exhibits attached to Plaintiff’s Motion for Class
Certification are materials taken from other cases, and not the instant matter.

                                                         2
 Case: 4:19-cv-00188-SNLJ Doc. #: 33 Filed: 04/15/19 Page: 3 of 3 PageID #: 337




                                                    Lauri A. Mazzuchetti (pro hac vice)
                                                    Whitney M. Smith (pro hac vice)
                                                    Glenn T. Graham (pro hac vice)
                                                    KELLEY DRYE & WARREN LLP
                                                    One Jefferson Road
                                                    Parsippany, New Jersey 07054
                                                    (973) 503-5900
                                                    lmazzuchetti@kelleydrye.com
                                                    wsmith@kelleydrye.com
                                                    ggraham@kelleydrye.com

                                                    ATTORNEYS FOR DEFENDANTS


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 15th day of April, 2019, a true and correct
copy of the above and foregoing document was filed with the Court’s CM-ECF system which
will provide notice to all counsel of record.

                                            /s/ Jacqueline M. Sexton
                                            ATTORNEYS FOR DEFENDANTS




                                               3
